Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 02, 2016

The Court of Appeals hereby passes the following order:

A16A0193. TANYA HARRIS v. TYRONE OLIVER

      This case was docketed by this court on September 23, 2015, and appellant’s
brief and enumerations of error were due October 13, 2015. On January 13, 2016,
this court entered an order requiring you to file your brief within 14 days or your
appeal may be dismissed. As of the date of this order, appellant has not filed a brief
and enumeration of errors and has not requested any extensions of time in which to
do so. Accordingly, this appeal is hereby DISMISSED as abandoned pursuant to
Court of Appeals Rules 13 and 23.
      To Tayna Harris: Your appeal has been DISMISSED because your brief and
enumeration of errors were not filed when due. If you have decided you do not want
to appeal, you need not do anything more. However, if you do still want to appeal,
you may have the right to an OUT-OF-TIME APPEAL - but you MUST TAKE
ACTION to exercise that right by moving for an out-of-time appeal in the trial court.
If your motion for an out-of-time appeal is denied, you may appeal that denial to this
court within thirty (30) days of the trial court’s decision. See: Rowland v. State, 264
GA 872 (452 SE2d 756) (1995).



                                        Court of Appeals of the State of Georgia
                                                                             02/02/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.